Name: Regulation (EEC) No 987/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  consumption
 Date Published: nan

 262 Official Journal of the European Communities No L 169/6 18.7.68Official Journal of the European Communities REGULATION (EEC) No 987/68 OF THE COUNCIL of 15 July 1968 laying downgeneral rules forgranting aidfor skimmedmilkprocessed into caseinor casemates whereas there should, therefore, be provision for varying aid according to the quality of the finished product ; whereas the incentive thus given to improve quality leads to better outlets and better returns on the sale of skimmed milks ; Whereas for administrative reasons provision should be made for each Member State to appoint an inter ­ vention agency to implement the rules on aid ; whereas for similar reasons it is necessary to provide that payment of the aid to manufacturers of casein and caseinates shall be made by the Member State on whose territory they are manufactured; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organistion of the market in milk and milk products, and in particular Article 11 (2) thereof; Having regard to the proposal from the Com ­ mission ; Whereas, pursuant to Article 11 ( 1 ) of Regulation (EEC) No 804/68 , aid may be granted for Com ­ munity-produced skimmed milk processed into casein, if such milk and the casein produced from it reach certain standards ; Whereas , for this purpose, a definition is needed of the products in question ; whereas, having regard to production methods, some casein derivatives should be treated as casein ; Whereas, to ensure that the benefit of the aid goes to the supplier of the skimmed milk, the manu ­ facturers of casein or caseinates should include the aid of the purchase price paid to the supplier ; Whereas, to keep the possible uses of skimmed milk in balance, it is necessary so to fix the amount of aid that the return on skimmed milk processed into casein or caseinates is equivalent to that on skimmed milk processed into skimmed milk powder ; whereas , in determining the return on skimmed milk powder, prices ruling in the Community can in all cases be taken as a basis ; whereas for casein and caseinates it is , on the contrary, necessary to take world market prices as a basis , since such prices determine Com ­ munity prices ; whereas it cannot, however, be ruled out that, in special cases, consideration of Com ­ munity prices will be called for; Whereas , in the casein and caseinates trade, it is the products of high and consistent quality which find the best outlets and attract the highest prices ; ( a ) 'milk' means the milk-yield of one or more cows, to which nothing has been added and which has , at the most, been only partially skimmed; ( b ) ' skimmed milk' means milk with a maximum fat content of 010%; ( c ) ' raw casein' means the product, insoluble in water, obtained from skimmed milk by coagulation (e.g. by means of acids or rennet); (d ) 'casein ' means the product washed and dried, insoluble in water obtained from skimmed milk by coagulation (e.g. by means of acids or rennet) or obtained from raw casein ; ( e ) 'caseinates ' means alkaline salts or alkaline-earth salts of casein, at least 95% soluble in distilled water. Article 2 1 . The aid shall be paid to the manufacturer of casein or caseinates . 2 . Manufacturers of casein or caseinates shall in ­ clude the aid in the purchase price paid to the sup ­ pliers of skimmed milk, either directly or indirectly through the suppliers of raw casein . 3 . Aid shall be paid by the intervention agency of the Member State on whose territory the casein or caseinates are manufactured .1 OJ No L 148 , 28.6.1968 , p . 13 . Official Journal of the European Communities 263 Article 3 ( a) the world market price of the product in question, plus customs duties and a fixed amount for transport and certain frontier-crossing costs, or (b ) the price in the Community of the product in question . Article 5 1 . The aid may vary, according to whether the skimmed milk is processed into casein or into caseinates and according to the quality of those products . 2. Aid shall be so fixed that the return on skimmed milk processed into casein or caseinates is equivalent to that on skimmed milk processed into skimmed milk powder, calculated :  on the basis of the intervention price, or  on the basis of the market price for first-quality, spray-process skimmed milk powder, if that price exceeds the intervention price. Should Community measures have the effect, in a Member State, of increasing the price at which the intervention agency buys in skimmed milk powder, the aid may be increased by a corresponding amount in that Member State . The necessary provisions shall be adopted in order to ensure, for the parties concerned, adequate stab ­ ility in the amount of the aid. Such provisions may provide for the lodging of a deposit. Article 6 Each Member State shall appoint an intervention agency to implement the measures laid down in this Regulation . Article 7 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. To determine the return on skimmed milk processed into casein or caseinates, the price of casein or caseinates shall be calculated for a product of first quality on the basis of : It shall apply from 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1968 . For the Council The President G. SEDATI